Exhibit 10.3

﻿

SECOND AMENDMENT TO

CREDIT AGREEMENT & AMENDMENT TO RESIDUAL ROYALTY AGREEMENT

﻿

THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO RESIDUAL ROYALTY
AGREEMENT (this “Amendment”), dated as of May 13, 2019, is entered into by and
among VERU INC., a Wisconsin corporation (“Borrower”), each of the undersigned
financial institutions (individually each a “Lender” and collectively “Lenders”)
and SWK FUNDING LLC, a Delaware limited liability company, in its capacity as
administrative agent for the other Lenders (in such capacity, “Agent”).

RECITALS

WHEREAS, Borrower, Agent and Lenders entered into that certain Credit Agreement
dated as March 5, 2018 (as the same may be amended, modified or restated from
time to time, being hereinafter referred to as the “Credit Agreement”);

WHEREAS, Borrower and Agent entered into that certain Residual Royalty Agreement
dated as of March 5, 2018, (as the same may be amended, modified or restated
from time to time, being hereinafter referred to as the “Royalty Agreement”);
and

WHEREAS, Borrower, Agent and Lenders, desire to amend the Credit Agreement and
the Royalty Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

Article I

Definitions

1.1 Capitalized terms used in this Amendment are defined in the Credit Agreement
or the Royalty Agreement, as applicable, as each is amended hereby, unless
otherwise stated.

Article II

Amendments

2.1 Amendments to Credit Agreement. 

2.1.1 Amendments to Section 1.1.  Effective as of the date hereof, Section 1.1
of the Credit Agreement is hereby amended as follows:

(a) The definition of “Revenue-Based Cap” is amended and restated to read as
follows:





--------------------------------------------------------------------------------

 

“Revenue-Based Cap means, as of any date of determination, an amount equal to
(i) 1.765 multiplied by (ii) the aggregate amount of the Term Loan actually
advanced by Lenders pursuant to Section 2.2 hereof on or prior to such date.”

(b) The definitions of “Subsequent Term Loan A” and “Subsequent Term Loan B” are
deleted in their entirety, and any reference to such terms in the Credit
Agreement or any other Loan Document shall be deemed to be a reference to the
Term Loan as made on the Closing Date.

(c) The definition of “Term Loan” is amended and restated to read as follows:

“Term Loan has the meaning set forth in Section 2.1.”

(d) The definition of “Term Loan Commitment” is amended and restated to read as
follows:

“Term Loan Commitment means $10,000,000.”

2.1.2 Amendment to Section 2.1.  Effective as of the date hereof, Section 2.1 of
the Credit Agreement is amended and restated in its entirety to read as follows:

“2.1Term Loan Commitments. 

On and subject to the terms and conditions of this Agreement, each Lender,
severally and for itself alone, agrees to make a multi-draw term loan to
Borrower (each such loan, individually and collectively, a “Term Loan”) in an
amount equal to such Lender’s applicable Pro Rata Term Loan Share of the Term
Loan Commitment.  The Commitments of Lenders to make any portion of the Term
Loan shall terminate concurrently with the making of such portion of the Term
Loan, such portion terminated to equal the amount of such Term Loan.  The Loan
is not a revolving credit facility, and therefore any amount thereof that is
repaid or prepaid by Borrower, in whole or in part, may not be re-borrowed.”

2.1.3 Amendment to Section 2.2.  Effective as of the date hereof, Section 2.2 of
the Credit Agreement is amended and restated in its entirety to read as follows:

“2.2Loan Procedures

On the Closing Date, Lenders advanced to Borrower an amount equal to Ten Million
and No/100 Dollars ($10,000,000).  Pursuant to that certain Second Amendment to
Credit Agreement  and Amendment to Residual Royalty Agreement, dated as of May
13, 2019, Agent, Lenders and Borrower agreed to terminate the availability of
the “Subsequent Term Loan A” and “Subsequent Term Loan B” (as such terms were
defined in this Agreement prior to giving effect to such Amendment).”



2

--------------------------------------------------------------------------------

 

2.1.4 Amendment to Section 2.3.  Effective as of the date hereof, Section 2.3 of
the Credit Agreement is amended and restated in its entirety to read as follows:

“2.3Commitments Several.

The failure of any Lender to make the initial Term Loan on the Closing Date
shall not relieve any other Lender of its obligation (if any) to make a Loan on
the applicable date, but no Lender shall be responsible for the failure of any
other Lender to make any Term Loan to be made by such other Lender.”

2.1.5 Amendment to Section 2.9.1(a). Effective as of the date hereof,
Section 2.9.1(a)(i) of the Credit Agreement is amended and restated in its
entirety to read as follows:

“(i) the aggregate Revenue-Based Payments payable during the period commencing
as of January 1 of the calendar year of which such Fiscal Quarter is part,
through the end of such Fiscal Quarter (such elapsed portion of the Fiscal Year,
the “Elapsed Period”), calculated as,

(A)if the Product Revenue for the twelve (12) month period ended as of the last
day of such Fiscal Quarter is less than $10,000,000, then thirty-two and
one-half of one percent (32.50%) of Product Revenue during the Elapsed Period;
or

(B)if the Product Revenue for the twelve (12) month period ended as of the last
day of such Fiscal Quarter is equal to or greater than $10,000,000, then:

(1) as it relates to each Fiscal Quarter in the 2019 calendar year, the sum of:

(aa)Twelve and one-half of one percent (12.50%) of Product Revenue during the
Elapsed Period up to and including $12,500,000; plus

(bb)Five percent (5.00%) of Product Revenue during the Elapsed Period greater
than $12,500,000; minus;

(2) as it relates to each Fiscal Quarter in the 2020 calendar year, the sum of:

(aa)Twenty-five percent (25.00%) of Product Revenue during the Elapsed Period up
to and including $12,500,000; plus

(bb)Ten percent (10.00%) of Product Revenue during the Elapsed Period greater
than $12,500,000; minus; or





3

--------------------------------------------------------------------------------

 

(3) as it relates to the Fiscal Quarter ending March 31, 2021 and for each
Fiscal Quarter thereafter, the sum of:

(aa)Thirty percent (30.00%) of Product Revenue during the Elapsed Period up to
and including $12,500,000; plus

(bb)Twenty percent (20.00%) of Product Revenue during the Elapsed Period greater
than $12,500,000; minus”

2.1.6 Amendment to Section 5.  Effective as of the date hereof, the introductory
sentence in Section 5 of the Credit Agreement is amended and restated to read as
follows:

“To induce Agent and Lenders to enter into this Agreement and to induce Lenders
to make the Loan hereunder, Borrower represents and warrants to Agent and
Lenders, as of the Closing Date that:”

2.1.7 Amendment to Annex I.  Effective as of the date hereof, Annex I to the
Credit Agreement is amended and restated to read as follows:

ANNEX I

Commitments and Pro Rata Term Loan Shares

﻿

﻿

﻿

 

 

Lender

Commitment

Pro Rata Term Loan Share

SWK Funding LLC

$10,000,000

100%

﻿

2.2 Amendments to Royalty Agreement.

2.2.1 Amendment to Section 1.1.  Effective as of the date hereof, the definition
of “Residual Royalty Commencement Date” in Section 1.1 of the Royalty Agreement
is hereby amended and restated to read as follows:

“‘Residual Royalty Commencement Date” means, the date on which Product Revenue
received by the Company would have otherwise resulted in the payment in full of
the Deemed Residual Royalty Return Premium (as defined herein) pursuant to the
payment mechanics set forth in Section 2.9.1 of the Credit Agreement without
taking into account the amendments to such Section 2.9.1 as set forth in that
certain Second Amendment to Credit Agreement and Amendment to Residual Royalty
Agreement dated as of May 13, 2019.  For the avoidance of doubt, because the
Deemed Residual Royalty Return Premium will be calculated without giving effect
to the amendments to Section 2.9.1 as set forth in that certain Second Amendment
to Credit Agreement and Amendment to Residual Royalty



4

--------------------------------------------------------------------------------

 

Agreement dated as of May 13, 2019, SWK may not have actually received an amount
equal to the Deemed Residual Royalty Return Premium on such date pursuant to
Section 2.9.1 as of the Residual Royalty Commencement Date.”

2.2.2 Addition to Section 1.1.  Effective as of the date hereof, the following
definitions are hereby added to Section 1.1 of the Royalty Agreement:

“‘Deemed Residual Royalty Return Premium’ means, as of any date of
determination, an amount equal to the sum (if positive) of: (a) Residual Royalty
Revenue-Based Cap, minus (b) all Revenue-Based Payments that would have been
paid to Agent, for the benefit of Lenders, on or prior to such date pursuant to
the payment mechanics set forth in Section 2.9.1 of the Credit Agreement without
taking into account the amendments to such Section 2.9.1 as set forth in that
certain Second Amendment to Credit Agreement and Amendment to Residual Royalty
Agreement dated as of May 13, 2019, minus (c) the outstanding principal amount
of the Loans as of such date.”

“‘Residual Royalty Revenue-Based Cap’ means, as of any date of determination, an
amount equal to (i) 1.75 multiplied by (ii) the aggregate amount of the Term
Loan actually advanced by Lenders pursuant to Section 2.2 of the Credit
Agreement on or prior to such date.”

2.2.3 Amendment to Section 2.1(a). Effective as of the date hereof,
Section 2.1(a) of the Royalty Agreement is amended and restated in its entirety
to read as follows:

“(a)Commencing as of the Residual Royalty Commencement Date, the Company
promises to pay to SWK an amount based on a percentage of the aggregate
of (without duplication) the Net Sales, Royalties and any other income or
revenue realized by the Company solely related to or arising from the FC2
Product, calculated in accordance with GAAP (collectively, the “Product
Revenue”) in each Fiscal Quarter (or, in the case of the initial Fiscal Quarter
in which the Residual Royalty Commencement Date occurs, partial Fiscal Quarter)
(the “Revenue-Based Payment”).  The Revenue-Based Payment with respect to each
Fiscal Quarter shall be payable on the Payment Date next following the end of
such Fiscal Quarter.  The Revenue-Based Payment with respect to each Fiscal
Quarter shall be calculated as, five percent (5.00%) of Product Revenue during
the applicable Fiscal Quarter (or portion thereof during the first Fiscal
Quarter).  For purposes of clarity, (i) Product Revenue pertaining to any Fiscal
Quarter (or portion thereof with respect to the Fiscal Quarter containing the
Residual Royalty Commencement Date) arising prior to the Residual Royalty
Commencement Date, and all payments relating thereto, shall be payable in
accordance with the terms of the Credit Agreement, (ii) all Product Revenue
pertaining to the portion of the Fiscal Quarter containing the Residual Royalty
Commencement Date occurring after the Residual Royalty Commencement Date and all
Product Revenue pertaining to any Fiscal Quarters thereafter until the date on
which the Obligations under the Credit Agreement are Paid in Full (the “Payoff
Date”), and all payments



5

--------------------------------------------------------------------------------

 

relating thereto, shall be payable in accordance with the terms of both the
Credit Agreement and this Agreement, on a separate basis, and (iii) all Product
Revenue pertaining to the portion of the Fiscal Quarter containing the Payoff
Date occurring after the Payoff Date and all Product Revenue pertaining to any
Fiscal Quarters thereafter, and all payments relating thereto, shall be payable
in accordance with the terms of this Agreement.  For further clarity, (i) each
dollar of Product Revenue pertaining to the period between the Residual Royalty
Commencement Date and the Payoff Date, will be subject to both the obligation to
pay a percentage thereof to the Agent under the Credit Agreement and the
obligation to pay a percentage thereof to SWK as a Revenue-Based Payment
hereunder, and (ii) in no event will any amounts paid under the Credit Agreement
satisfy any portion of the Company’s obligations under this Agreement nor shall
any amounts paid under this Agreement satisfy any portion of the Company’s
obligations under the Credit Agreement.”

Article III

Conditions Precedent

3.1 Conditions Precedent.  The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent in a manner satisfactory to
Agent, unless specifically waived in writing by Agent in its sole discretion:

(A) Agent shall have received this Amendment duly executed by Borrower.

(B) The representations and warranties contained herein and in the Credit
Agreement and the other Loan Documents, as each is amended hereby, shall be true
and correct as of the date hereof, as if made on the date hereof, except for
such representations and warranties as are by their express terms limited to a
specific date.

(C) No Default or Event of Default under the Credit Agreement, as amended
hereby, shall have occurred and be continuing, unless such Default or Event of
Default has been otherwise specifically waived in writing by Agent.

(D) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent; and Borrower shall
provide to Agent an officer’s certificate with resolutions in form and substance
acceptable to Agent.

Article IV

No Waiver, Ratifications, Representations and Warranties

4.1 No Waiver.  Nothing contained in this Amendment or any other communication
between Agent, any Lender, Borrower or any other Loan Party shall be a waiver of
any past, present or future violation, Default or Event of Default of Borrower
under the Credit Agreement or any Loan Document.  Agent and each Lender hereby
expressly reserves any rights, privileges and remedies under the Credit
Agreement and each Loan Document that Lender may have with respect to any
violation, Default or Event of Default, and any failure by Agent or any Lender
to



6

--------------------------------------------------------------------------------

 

exercise any right, privilege or remedy as a result of the violations set forth
above shall not directly or indirectly in any way whatsoever either (i) impair,
prejudice or otherwise adversely affect the rights of Agent or any Lender,
except as set forth herein, at any time to exercise any right, privilege or
remedy in connection with the Credit Agreement or any Loan Document, (ii) amend
or alter any provision of the Credit Agreement or any Loan Document or any other
contract or instrument or (iii) constitute any course of dealing or other basis
for altering any obligation of Borrower or any other Loan Party or any rights,
privilege or remedy of Agent or any Lender under the Credit Agreement or any
Loan Document or any other contract or instrument.  Nothing in this Amendment
shall be construed to be a consent by Agent or any Lender to any prior, existing
or future violations of the Credit Agreement or any Loan Document.

4.2 Ratifications.  The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.  Borrower, the other Loan Parties, Lenders
and Agent agree that the Credit Agreement and the other Loan Documents, as
amended hereby, shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms.  Borrower and the other Loan Parties
agrees that this Amendment is not intended to and shall not cause a novation
with respect to any or all of the Obligations.

4.3 Representations and Warranties.  Borrower hereby represents and warrants to
Agent and Lenders that (a) the execution, delivery and performance of this
Amendment, any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite action (as applicable)
on the part of Borrower and will not violate the organizational documents of
Borrower or such Loan Parties; (b) Borrower’s directors have authorized the
execution, delivery and performance of this Amendment any and all other Loan
Documents executed and/or delivered in connection herewith; (c) the
representations and warranties contained in the Credit Agreement, as amended
hereby, and any other Loan Document are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date (except to the extent such representations and warranties
expressly relate to an earlier date); (d) no Default or Event of Default under
the Credit Agreement, as amended hereby, has occurred and is continuing; (e)
Loan Parties are in full compliance in all material respects with all covenants
and agreements contained in the Credit Agreement and the other Loan Documents,
as amended hereby; and (f) except as disclosed to Agent, Borrower has not
amended its organizational documents since the date of the Credit Agreement.

Article V

Miscellaneous Provisions

5.1 Survival of Representations and Warranties.   All representations and
warranties made in the Credit Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent and each Lender
to rely upon them.



7

--------------------------------------------------------------------------------

 

5.2 Reference to Credit Agreement.  Each of the Credit Agreement and the other
Loan Documents, and any and all other Loan Documents, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement, as amended hereby, are hereby amended so
that any reference in the Credit Agreement and such other Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement, as amended
hereby.

5.3 Expenses of Agent.  As provided in the Credit Agreement, Borrower agrees to
pay on demand all costs and expenses incurred by Agent, or its Affiliates, in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of legal counsel, and all costs and
expenses incurred by Agent and each Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
other Loan Documents, including, without, limitation, the reasonable costs and
fees of legal counsel.    

5.4 Severability.  Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

5.5 Successors and Assigns.  This Amendment is binding upon and shall inure to
the benefit of Agent and each Lender and Borrower and their respective
successors and assigns, except that no Loan Party may assign or transfer any of
its rights or obligations hereunder without the prior written consent of Agent.

5.6 Counterparts.  This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.  This
Amendment may be executed by facsimile or electronic (.pdf) transmission, which
facsimile or electronic (.pdf) signatures shall be considered original executed
counterparts for purposes of this Section 5.6, and each party to this Amendment
agrees that it will be bound by its own facsimile or electronic (.pdf) signature
and that it accepts the facsimile or electronic (.pdf) signature of each other
party to this Amendment.

5.7 Effect of Waiver.  No consent or waiver, express or implied, by Agent to or
for any breach of or deviation from any covenant or condition by Borrower shall
be deemed a consent to or waiver of any other breach of the same or any other
covenant, condition or duty.

5.8 Headings.  The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

5.9 Applicable Law.  THE TERMS AND PROVISIONS OF SECTIONS 10.17 (GOVERNING LAW)
AND 10.18 (FORUM SELECTION; CONSENT TO JURISDICTION) OF THE CREDIT AGREEMENT ARE
HEREBY INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO THIS AMENDMENT
MUTATIS MUTANDIS AS IF FULLY SET FORTH HEREIN. 



8

--------------------------------------------------------------------------------

 

5.10 Final Agreement.  THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.  THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY Borrower AND
AGENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

  Part 1.



 

9

--------------------------------------------------------------------------------

 

Exhibit 10.3

 

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first written above.

BORROWER:

﻿

﻿

 





___________________________________________

 

VERU INC.,

a Wisconsin corporation

 

 



By:

Name:

Title:___________________________________________

﻿

﻿

﻿

﻿

﻿

﻿

﻿



--------------------------------------------------------------------------------